Case 1:19-cv-22927-BB Document 76-2 Entered on FLSD Docket 12/06/2019 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-22927-BLOOM/Louis

  CITY OF SOUTH MIAMI, et al.,

          Plaintiffs,

               v.

  RON DESANTIS, et al.,

       Defendants.
  ________________________________/

   ORDER GRANTING MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE IN
    SUPPORT OF PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION AND IN
             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

          THIS CAUSE is before the Court upon a Motion For Leave To File Brief Of Amici Curiae

  In Support Of Plaintiffs’ Motion For Permanent Injunction And In Opposition To Defendants’

  Motion To Dismiss (the “Motion”). Having carefully reviewed the record, the Motion, and all

  applicable law, it is

          ORDERED AND ADJUDGED that the Motion is GRANTED. Amici curiae may file

  the brief attached to their Motion on or before December ___, 2019.

          DONE AND ORDERED in Miami, Florida this ______ day of December, 2019.



                                                     ____________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record
